        Case 2:17-cv-01546-AKK Document 16 Filed 07/08/19 Page 1 of 1                       FILED
                                                                                    2019 Jul-08 PM 01:31
                                                                                   U.S. DISTRICT COURT
                                                                                       N.D. OF ALABAMA


                   UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF ALABAMA
                        SOUTHERN DIVISION


DONALD WORRELL,                             )
                                            )
      Plaintiff,                            )
                                            )   Civil Action Number
vs.                                         )   2:17-cv-01546-AKK
                                            )
DIVERSIFIED CONSULTANTS,                    )
INC.,                                       )
      Defendant.                            )


                                       ORDER

      Consistent with the plaintiff’s Motion to Dismiss with Prejudice, doc. 15, the

court’s order dismissing this action, doc. 14, is revised to reflect that this action is

DISMISSED WITH PREJUDICE.                  The Clerk is DIRECTED to term the

plaintiff’s motion, doc. 15.

      DONE the 8th day of July, 2019.


                                        _________________________________
                                                 ABDUL K. KALLON
                                          UNITED STATES DISTRICT JUDGE
